          Case 8:19-md-02879-PWG Document 370 Filed 08/05/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                      Southern Division

IN RE: MARRIOTT                                  *
INTERNATIONAL CUSTOMER
DATA SECURITY BREACH                             *
LITIGATION
                                                 *
                                                      MDL No.: 19-md-2879
THIS DOCUMENT RELATES TO                         *
ALL ACTIONS                                           JUDGE GRIMM

                                                 *
 *    *       *     *      *    *   *     *            *     *     *       *   *   *     *       *
                               CASE MANAGEMENT ORDER NO.4

       On June 10,2019, this Court entered Case Management Order No.3, governing this

multidistrict litigation (MDL). For good cause shown, the Court further orders:

              I.        SPECIAL MASTER

       The parties have agreed on a Special Master candidate and are awaiting confirmation that

he is willing to accept the position. They will provide the Court with their recommendation for

the Court's consideration when confirmation is received. The Special Master's fees shall be split

as follows: 1/2 to Defendants (to be shared equally among any Defendants to whom the issue

applies); 1/2 to Plaintiffs (to be shared equally among any Plaintiff Tracks to whom the issue

applies). If there is any dispute as to which Defendant or which Plaintiff Tracks the Special

Master's work applies, the parties shall raise the issue with the Court.

              II.       DISCOVERY SCHEDULE

          The Court enters the discovery schedule below. Until the Court rules on defendants'

motions to dismiss the operative complaints in the Securities and Shareholder Derivative Tracks,

discovery in those tracks remains stayed. During the discovery stay, Plaintiffs in the Securities

Track and the Derivative Track shall not have access to discovery produced in the other Tracks.
         Case 8:19-md-02879-PWG Document 370 Filed 08/05/19 Page 2 of 3



As set forth in CMO NO.3, Defendants were required to produce to plaintiffs in the Consumer,

Financial Institution, and Government Tracks materials provided to governmental regulators

investigating the Breach and the Payment Card Industry Forensic Investigative Report by June

14,2019. Defendants began producing documents to plaintiffs in the Consumer, Financial

Institution, and Government Tracks in early June. Except as noted above with respect to the

Securities and Shareholder Derivative Tracks, Defendants will continue to produce to plaintiffs

documents produced to government regulators on a rolling basis.


 Event                                                                   Deadline

 Discovery Open in Consumer, Financial Institution, and Government       August 1,2019
 Tracks.

 With regard to discovery directed to Consumer Plaintiffs, Defendants
 may serve discovery requests upon those Consumer Plaintiffs with
 bellwether claims.

 Proposed Preservation Order                                             August 15,2019
 Lead Counsel in the Consumer, Financial Institution, and                Prior to August 16,
 Government Tracks Shall Meet and Confer Regarding Search                2019
 Protocols for Locating and Reviewing ESI
                                                                         Second week of
 Rule 26(f) Conference
                                                                         September (if needed)

 Defendants and Plaintiffs in Consumer, Financial Institution, and       September 13,2019
 Government Tracks Shall Serve Rule 26 Initial Disclosures (only
 those Consumer Plaintiffs identified with bellwether claims need
 provide disclosures)
 Last Day to Amend Pleadings to Add or Amend Parties without             December 15,2019
 Court Approval
 Substantial Completion of Production of Documents in Response to        May 15,2020
 Document Requests Served Prior to April 3, 2020
 Fact Discovery Cutoff                                                    October 2, 2020
 Disclosure of Plaintiffs' Experts and Experts' Reports Pursuant to       October 9, 2020
 Rule 26(a)(2)




                                                2
                                                                                                   I '
         Case 8:19-md-02879-PWG Document 370 Filed 08/05/19 Page 3 of 3



 Disclosure of Defendants' Experts and Experts' Reports Pursuant to        November 6, 2020
 Rule 26(a)(2)

 Disclosure of Plaintiffs' Experts' Rebuttal Reports                       December 2, 2020

 Expert Discovery Cutoff                                                   January 15,2021


Because the Securities and Shareholder Derivative Tracks will not be participating in the above

schedule pending resolution of Defendants' anticipated motions to dismiss in each of those

Tracks, respectively, the Court recognizes that these Tracks reserve their rights to request

additional discovery not contemplated by or produced to the Consumer, Financial Institution, and

Government Tracks, and that the Securities and Shareholder Derivative Tracks shall not be

prejudiced by decisions made by Consumer, Financial Institution, and Government Tracks

during the discovery process.


IT IS SO ORDERED.

Date:                _


                                                       The Honorable Paul W. rimm
                                                       United States District Court Judge




                                                  3
